DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Fitzpatrick on 11/01/2021.
The application has been amended as follows: 
With regards to claims 5-7 are canceled with the allowable subject matter of claim 7 which depends on claims 6 and 5 have been incorporated into claim 1.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-4, and 8-17 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “a membrane layer disposed adjacent the substrate layer, the substrate layer and the membrane layer cooperating to dose the open sensor element cavity portion and to define the closed 
With regards to claim 2-4, & 8-16 are allowable based upon their dependency thereof claim 1.
With regards to Method claim 17
The prior art does not disclose or suggest the Method claimed “the side wall holding fixedly the elongate pressure sensor element comprising the closed cavity so that the pressure sensor element is cantilever-suspending within the cavity.” in combination with the remaining claimed elements as set forth in Method claim 17.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cai et al. US PATENT No.: US 8,852,985 B2 discloses an insulating layer on semiconductor substrate. Recessed cavity is formed in insulating layer. Graphene membrane is formed on surface of insulating layer completely covering recessed cavity. First and second sense electrodes are formed on insulating layer on opposing sides of graphene membrane. Sealing ring is formed around outer sidewalls of two sense electrodes and graphene membrane such that sealing ring encircles entire perimeter region of recessed cavity on surface of insulating layer, however is silent on a membrane layer disposed adjacent the substrate layer, the substrate layer and the membrane layer cooperating to dose the open sensor element cavity portion and to define the closed cavity; and the closed cavity is held fixedly by the side wail so that the pressure sensor element is cantilever-suspended from the side wall within the cavity or the method of the side wall holding fixedly the elongate pressure sensor element comprising the closed cavity so that the pressure sensor element is cantilever- suspending within the cavity.
Vossough et al. PG. Pub. No.: US 2018/0186623 A1 discloses the structure and function of an integrated multi -sensing system. Integrated systems described herein may be configured to form a microphone, pressure sensor, gas sensor, multi-axis gyroscope or accelerometer. The sensor uses a variety of different Field Effect Transistor technologies (horizontal, vertical, Si nanowire, CNT, SiC and III-V semiconductors) in conjunction with MEMS based structures such as cantilevers, membranes and proof masses integrated into silicon substrates. It also describes a configurable method for tuning the integrated system to specific resonance frequency using electronic design, however is silent on a membrane layer disposed adjacent the substrate layer, the substrate layer and the membrane layer cooperating to dose the open sensor element cavity portion and to define the closed cavity; and the closed cavity is held fixedly by the side wail so that the pressure sensor element is cantilever- suspended from the side wall within the cavity or the method of the side wall holding fixedly the elongate pressure sensor element comprising the closed cavity so that the pressure sensor element is cantilever-suspending within the cavity.
Shinogi et al. US PATENT No.: 6, 005, 275 discloses a semiconductor acceleration sensor having a cantilever made of a semiconductor material, a supporter for supporting the cantilever, and diffused resistors disposed on the cantilever. An acceleration detecting device detects a displacement of the cantilever based on , however is silent on a membrane layer disposed adjacent the substrate layer, the substrate layer and the membrane layer cooperating to dose the open sensor element cavity portion and to define the closed cavity; and the closed cavity is held fixedly by the side wail so that the pressure sensor element is cantilever- suspended from the side wall within the cavity or the method of the side wall holding fixedly the elongate pressure sensor element comprising the closed cavity so that the pressure sensor element is cantilever-suspending within the cavity.
Pryor US PATENT No.: US 6,453,748 B1 discloses a microbolometer is made with a combination of a dielectric and a piezoresistive element, shows a perspective view of a microbolometer including a cantilever positioned over a well formed in a semiconductor substrate. The cantilever is made of a dielectric material, such as silicon dioxide (SiO.sub.2), glassy carbon or hexagonal boron nitride. A boron nitride piezoresistive element is configured between dielectric layers of the cantilever so that it is isolated from the environment. The piezoresistive element can be doped with an n- type material, and have the various compositions and such as described above for the element, however is silent on a membrane layer disposed adjacent the substrate layer, the substrate layer and the membrane layer cooperating to dose the open sensor element cavity portion and to define the closed cavity; and the closed cavity is held fixedly by the side wail so that the pressure sensor element is cantilever-suspended from the side wall within the cavity or the method of the side wall holding fixedly the elongate pressure sensor element comprising the closed cavity so that the pressure sensor element is cantilever-suspending within the cavity.

Han et al. PG. Pub. No.: US 2016/0061677 A1 discloses a sensor package includes a supporting die characterized by a recess area and a support anchor protruding above the recess area. A sensor die is bonded to the support anchor such that an air gap exists between the sensor die and the recess area. The sensor die may be bonded to the support anchor in a single-sided support cantilever configuration such that a hanging area of the sensor die extends laterally from a contact area of the sensor die directly over the support anchor, and the air gap exists between the hanging area of the sensor die and the recess area. The sensor die includes a sensor positioned directly above the air gap. The sensor package may additionally include one or more stopper structures protruding above the recess area. In this manner, the stopper structures can
provide structural integrity to the sensor package and protect the bond between the sensor die and supporting die from breaking due to excessive bending into the air gap. For example, the stopper structures and support anchor may be integrally formed. In an embodiment, the sensor is positioned entirely directly above the air cavity, however is silent on a membrane layer disposed adjacent the substrate layer, the substrate layer and the membrane layer cooperating to dose the open sensor element cavity portion and to define the closed cavity; and the closed cavity is held fixedly by the side wail so that the pressure sensor element is cantilever-suspended from the side wall within the cavity or the method of the side wall holding fixedly the elongate pressure sensor element comprising the closed cavity so that the pressure sensor element is cantilever- suspending within the cavity.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852